Citation Nr: 1218877	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

5.  Entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to November 1970.  

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The December 2005 rating decision denied increased ratings for peripheral neuropathy of the upper and lower extremities, and, granted service connection for PTSD, assigning an initial disability evaluation of 10 percent, effective as of June 15, 2005.  This claim was previously remanded by the Board in May 2010 for additional evidentiary development.  

During the pendency of this appeal, the Veteran's disability evaluation for PTSD was increased to 30 percent, effective as of June 15, 2005, in an April 2006 rating decision.  Since this increase did not constitute a full grant of the benefit sought on appeal, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his April 2006 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Employability

In adjudicating the current appeal for increased disability ratings, the Board has also not overlooked the United States Court of Appeals for Veterans Claims (Court) recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the Veteran claims he or she is unable to work due to a service connected disability).  Although the Veteran has indicated that his service-connected PTSD and peripheral neuropathy of the upper and lower extremities are more severe than currently contemplated by their assigned disability ratings, he has not indicated that he is unemployed, nor has any physician indicated that he is unemployable solely due to his service-connected disabilities currently on appeal.  In fact, the Veteran maintained a career for many years, and following his retirement, he began a second full-time job, which he currently maintains.  As such, the Board does not find the application of Rice in this case to be appropriate. 

Referred Issues

In a statement received by VA in October 2011, the Veteran raised the issues of entitlement to service connection for visual impairment and a digestive disorder, to include as secondary to his diabetes, as well as entitlement to an increased disability rating for erectile dysfunction.  The Veteran also appears to have asserted in a September 2006 statement that he is entitled to an earlier effective date for the grant of PTSD; specifically, November 18, 1970.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to symptomatology such as impaired sleep, depressed mood, anxiety, and hypervigilence; it is not manifested by occupational and social impairment with reduced reliability and productivity.  

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by mild symptomatology such as subjective sensations of pain and minimal sensory loss.  

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by mild symptomatology such as subjective sensations of pain and minimal sensory loss.  

4.  The Veteran's peripheral neuropathy of the right upper extremity is manifested by mild symptomatology such as subjective sensations of pain and minimal sensory loss.  

5.  The Veteran's peripheral neuropathy of the left upper extremity is manifested by mild symptomatology such as subjective sensations of pain and minimal sensory loss.  

6.  The evidence of record does not demonstrate that the Veteran's service-connected PTSD or peripheral neuropathy of the bilateral upper and lower extremities is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, Diagnostic Codes 8520, 8620 (2011). 

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, Diagnostic Codes 8520, 8620 (2011). 

4.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, Diagnostic Code 8515 (2011). 

5.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.124a, Diagnostic Code 8515 (2011). 

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, notice letters sent to the Veteran in June 2005, March 2006 and June 2010 provided the Veteran with the requisite notice.  While all of the notice was not provided to the Veteran prior to the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not indicated that he is in receipt of Social Security Administration disability benefits.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  Further, the Veteran's Virtual VA electronic file has been reviewed and no additional relevant evidence has been associated therewith.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with appropriate VA examinations in July 2005, June 2010, and July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder PTSD and peripheral neuropathy since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its May 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for new examinations.  The AMC later issued a supplemental statement of the case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the claimant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Increased Disability Ratings

The Veteran contends that his service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities are more severe than contemplated by his currently assigned disabilitiy ratings.  The Board disagrees.

Relevant Laws and Regulations, Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of a veteran.  See 38 C.F.R. § 4.3 (2011). 

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran timely appealed the disability rating initially assigned for his service-connected PTSD as well as the denial of his request for increased disability ratings for peripheral neuropathy.  In both situations, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for time that has elapsed since filing his claims.  A disability may be more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying "staged" ratings. 

A.  PTSD

For historical purposes, the Veteran was granted service connection for PTSD in the December 2005 rating decision currently on appeal.  A 10 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of June 15, 2005 (the date of claim.)  VA received a timely notice of disagreement from the Veteran in January 2006, and in an April 2006 Decision Review Officer decision, the disability evaluation was increased to 30 percent, effective as of June 15, 2005.  The Veteran has continued to express disagreement with the assigned rating, appealing it to the Board in April 2006.  

Upon filing his initial claim, the Veteran underwent a private psychiatric evaluation with Region 8 Mental Health in March 2005.  The Veteran reported feeling depressed and being easily irritated with flashbacks of Vietnam.  He also noted frequent dreams of Vietnam and waking up in a cold sweat.  He slept with a gun beside his bed because he was paranoid that doors were not locked.  It was noted that the Veteran had been married for 23 years with two children, but he was isolating himself from his family.  Notably however, the Veteran himself described his relationship with his wife as "good" and indicated that he was having an improved relationship with his children.  At that time, the Veteran was working full-time and he had been with the same employer for 18 years.  The Veteran was diagnosed with PTSD and a Global Assessment of Functioning (GAF) score of 60 was assigned.  Another March 2005 evaluation report diagnosed the Veteran with an anxiety disorder and again assigned a GAF score of 60.  He was noted to have appropriate behavior with a somewhat depressed mood.  He was alert and oriented.  Thought process was goal-directed and the Veteran denied homicidal or suicidal ideation or disturbance of perception.  He did note homicidal thoughts with no intent when he got very angry.  His memory was intact.  

The Veteran was afforded a VA psychiatric examination in July 2005.  It was noted that the Veteran was in his second marriage, which had lasted for the past 24 years.  He was also employed full-time, working in the same department for the prior 18 years.  The Veteran described himself as antisocial with no interest in being around crowds, friends or family.  The Veteran expressed feelings of hopelessness and helplessness regarding his antisocial behavior, stating there was nothing he could do about it.  The Veteran also reported poor sleeping with nightmares three to four times per week.  He also described flashbacks and nervousness.  The Veteran reported chronic fleeting suicidal ideas that became worse when he was angry or depressed.  However, he reported that he did not act on these thoughts because of his wife.  There were no homicidal ideas.  The Veteran did describe panic attacks and the occasional auditory hallucination.  He also reported paranoid thoughts.  Despite these symptoms, the Veteran did indicate that his depression, anger and sleep problems had improved since he started medication in the beginning of 2005.  

The VA examiner diagnosed the Veteran with PTSD with depression and paranoid thoughts.  The examiner noted that the Veteran suffered from infrequent minimal auditory hallucinations and questionable visual hallucinations.  However, no paranoid thoughts were present and the Veteran was oriented in all spheres.  Insight was deemed to be "very good," and his judgment as "good."  The VA examiner assigned a GAF score of 75 and concluded that his activities of daily living were good.  While the Veteran was suffering from PTSD, his symptoms were mild and he was able to maintain employment.

The record contains a VA mental health initial consultation note dated in September 2005.  The Veteran was noted to be married and employed full-time.  The Veteran reported a history of depression and anxiety with exacerbation during the last several years.  The Veteran reported impaired sleep with nightmares, as well as low energy and poor focus/concentration.  The Veteran was appropriately dressed and groomed and his affect was appropriate to the speech content and stated mood.  Speech was normal and thought processes were goal-directed and coherent.  There were no delusions or hallucinations or current suicidal or homicidal ideations.  The Veteran also denied obsessions or compulsions.  The Veteran's insight and judgment were deemed to be good as well.  The Veteran was diagnosed with anxiety and a GAF score of 70 was assigned at this time.  

The Veteran underwent a VA mental health evaluation in October 2005.  It was noted that the Veteran did not report re-experiencing the event-specific trauma that would support a diagnosis of PTSD.  However, it was felt that he may be minimizing his problems.  The Veteran denied any current suicidal ideations; however, he did report a low sense of self-worth.  The Veteran described impaired sleep.  He noted that he had considered resigning from his job due to concentration problems but he very much enjoyed his work.  Another October 2005 record reflects a recent improvement in symptomatology with medication.  However, he continued to have sleep disturbance, low energy, and poor focus/concentration.  He still preferred to isolate himself from others and he avoided crowds.  He reported some paranoia in that he thought others were talking about him, as well as anxiety that was more prevalent than depression.  He denied current suicidal ideation, but he endorsed intermittent suicidal ideations in the past with no prior attempts or gestures.  

According to a VA outpatient treatment record dated January 2006, the Veteran reported occasional suicidal thoughts but denied any plan and was very definite in stating that he would never harm himself out of concern for his wife.  PTSD was diagnosed and a GAF score of 65 was assigned.  
The record reflects that the Veteran has consistently attended group therapy for his PTSD.  According to a September 2008 record, the Veteran reported that things had been going well, but he did not actively participate in most group discussions.  A GAF score of 64 was assigned at this time.  

The Veteran was again seen for treatment in December 2009.  He reported feeling better and looking forward to Christmas.  He indicated that while he used to avoid family get togethers, he now appreciated his family.  The Veteran also indicated that he was focusing a lot better at work and felt that he was actually accomplishing something.  The Veteran's thought process was noted to be logical and goal-oriented and his insight and judgment were deemed to be fair.  A GAF score of 55 was assigned at this time.  

The Veteran was most recently afforded a VA examination for his PTSD in June 2010.  The Veteran reported problems with anxiety, nervousness, depression, irritability, agitation, anger, difficulty with trust in relationships, an inability to maintain intimate relationships and an inability to hold employment.  However, the examination report notes that the Veteran recently retired from his place of prior employment after 28 years of employment.  The Veteran reported that his sleep was pretty well with his medication and that he did not have as frequent of nightmares, with maybe 1 to 2 per month.  He also endorsed regular flashbacks with intrusive thoughts about Vietnam.  The Veteran also indicated that his anxiety and nervousness had improved with medication and that he was now able to tolerate people.  However, he still preferred to be isolated and avoided large crowds.  He also indicated that he was easily startled and did not like sudden unexpected loud noises like helicopters.  He also endorsed some memory problems and difficulty with attention and concentration.  He denied any feelings of hopelessness, as well as suicidal or homicidal ideations or attempts.  No significant psychotic symptoms were found either, including audio or visual hallucinations, delusions or other thought disorders.  The Veteran reported that his paranoid thoughts had improved and he no longer feared people.  


The VA examiner concluded that the Veteran suffered from mild to moderate psychiatric symptomatology that was intermittent but chronic.  His general behavior was deemed to be within normal limits.  The VA examiner noted that the Veteran's psychiatric symptomatology had resulted in some effect on the Veteran's industrial and social history, including some interpersonal problems at work due to chronic paranoid ideation.  His social life was also noted to be somewhat compromised.  It was opined that while the Veteran was married and close to his wife, he reported minimal interpersonal social interaction and that he preferred to stay isolated.  He was presently living with his wife, enjoyed being around his grandson, and regularly went to church.  The Veteran also reported improvement in his social life since taking medication, indicating that it was "doing fairly well now."  The VA examiner concluded that the Veteran did not manifest major functional limitations that would prevent his ability to hold meaningful employment.  The VA examiner assigned a diagnosis of mild to moderate PTSD and assigned a GAF score of 55.  The VA examiner was of the opinion that the Veteran could perform his activities of daily living unassisted.  The VA examiner concluded that there was no worsening in psychosocial functioning since the Veteran's last examination.  

The record reflects that the Veteran continued to seek treatment for his PTSD after his last VA examination.  According to a November 2010 outpatient treatment note, the Veteran began working for the Federal Government after retiring from his previous job.  He indicated that he was excited about this job and that his mood had been good.  A GAF score of 60 was assigned in another November 2010 record.  The Veteran reported upon treatment in January 2011 that he continued to work a full-time job, and on the weekends, he enjoyed spending time with his grandson, eating Sunday dinner with his family and attending church.  A February 2011 note indicates that the Veteran was working out two to three times per week at his local gym and that he walked two miles daily with his co-workers.  The Veteran reported that he felt good overall and that he was preparing to celebrate his 29th wedding anniversary.  According to an April 2011 record, the Veteran had no problems or complaints.  He was sleeping well.  Examination revealed him to be alert and oriented in all spheres.  He was well-groomed and dressed.  His mood was stable and his affect was appropriate.  Judgment and insight were deemed to be good and the Veteran denied any suicidal ideation.  He also denied any hallucinations or feelings of hopelessness.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an initial disability evaluation in excess of 30 percent for his service-connected PTSD.  The Veteran is currently rated under Diagnostic Code 9411, under the General Rating Formula for Mental Disorders.  Under this code, a 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The next-higher disability evaluation of 50 percent is warranted when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the March 2005 VA examination, the Veteran was working full-time and he had been married for 23 years.  Subsequent records continue to reflect full-time employment.  While the June 2010 VA examination report does indicate that the Veteran had retired, a November 2010 treatment record indicates that the Veteran began a new job that he was excited about following retirement.  The Veteran did report some interpersonal problems at work due to chronic paranoid ideation during his June 2010 examination.  However, the evidence does not reflect that this impairment resulted in reduced reliability or productivity at work, as the Veteran maintained full-time employment throughout the pendency of the claim.  He made no mention of disciplinary or other action due to a reduction in his work.  While the Veteran did indicate in October 2005 that he had considered resigning from his job due to problems with concentration, the Veteran reported that he did not because he really enjoyed his work.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology has not resulted in occupational impairment with reduced reliability and productivity.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology has not resulted in social impairment with reduced reliability and productivity.  The Board is not suggesting that the Veteran does not suffer from social impairment.  In March 2005, he reported isolating himself.  He also indicated in July 2005 that he was antisocial and had no interest in being around crowds, friends or family.  However, he was nonetheless able to participate in a marriage of more than 20 years that he described as good.  The Veteran's wife also described the Veteran as a wonderful husband and father with a warm and loving side in a letter received by VA in March 2005.  Subsequent records reflect a continued desire to avoid crowds, but the Veteran reported in December 2009 that he enjoyed being around his family.  He also reported in June 2010 that he regularly went to church.  Finally, in February 2011, the Veteran reported that he would go on daily walks with his co-workers and that he worked out at a local gym.  Therefore, the evidence of record demonstrates that the Veteran's overall social impairment is more appropriately rated as 30 percent disabling due to intermittent periods of inability to perform tasks.   

The Board recognizes that the Veteran has demonstrated intermittent symptoms that could be suggestive of a higher disability evaluation.  In March 2005, he indicated that he had homicidal thoughts when he got very angry.  However, there is no indication that he has ever acted in a violent fashion and the Veteran himself stated he never had actual intent.  Therefore, this does not demonstrate problems with impaired impulse control or being a danger to others.  He also expressed a sense of hopelessness and helplessness in July 2005 due to his antisocial tendencies.  However, the VA examiner felt that the Veteran's symptoms were mild and that they did not impair his ability to perform all activities of daily living independently.  The Board also notes that the Veteran endorsed auditory hallucinations upon examination in July 2005.  Persistent delusions or hallucinations are listed in the rating criteria as 100 percent disabling.  38 C.F.R. § 4.130.  However, the Veteran specifically denied hallucinations upon treatment in September 2005, and the remainder of the evidence of record fails to reflect such symptomatology again.  This clearly demonstrates that the Veteran's hallucinations have not been "persistent."  Finally, the Board notes that the Veteran reported occasional suicidal thoughts upon treatment in January 2006.  Nonetheless, he was very definite in the fact that he would never actually harm himself.  He also denied such thought during earlier treatment in 2005 and later treatment in 2010.  There is nothing of record to suggest that the Veteran ever acted on the fleeting thoughts noted in 2006.  Therefore, despite the infrequent presentation of more severe symptomatology, the Veteran's overall disability is most appropriately characterized as 30 percent disabling.  

The above conclusion is also supported by the GAF scores of record.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  The record reflects that the Veteran has been assigned GAF scores predominantly ranging between 55 and 75 during the pendency of his claim.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Finally, scores ranging from 71 to 80 represent symptoms, if present, that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  When viewed at in their entirety, these scores demonstrate that the Veteran's symptoms have been mild to moderate during the pendency of his claim.  This is representative of the evidence of record, as the July 2005 VA examiner described the Veteran's symptoms as mild and the June 2010 examiner described his PTSD as mild to moderate.  The Veteran's mild to moderate symptomatology is fully represented by a 30 percent disability evaluation.  

In summary, the evidence of record demonstrates that the Veteran has been capable of maintaining a full-time job.  Not only has he maintained a job, but he has recently reported enjoying his work and being excited about his new career.  He has also been married to the same individual for more than 20 years, and they have both described this relationship as good.  He also reported social outings such as going to church, socializing with co-workers, and going to his local gym.  Therefore, while there is certainly evidence of social impairment, it does not appear to rise to the level of reduced reliability and productivity.  The Veteran, while expressing intermittently more severe symptomatology, has not exhibited symptoms as severe as frequent panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment or impaired abstract thinking.  His judgment was described as good in July 2005 and September 2005, and again in April 2011.  The June 2010 VA examiner went as far as to say that the Veteran's general behavior was within normal limits and that he did not manifest major functional limitations due to his PTSD.  Therefore, the preponderance of the evidence demonstrates that the Veteran's PTSD has been no more than 30 percent disabling throughout the pendency of his claim.   

The Board recognizes that the Veteran believes his PTSD is more than 30 percent disabling.  However, he has not provided VA with any statements or evidence to demonstrate that his symptomatology is in fact more than 30 percent disabling.  The Veteran's wife has also submitted statements, noting that the Veteran was hypervigilant, had a tendency to withdraw and that he would sometimes lose control in situations of stress and tension.  However, while the Board has considered these statements, when viewed in light of all of the evidence of record, they fail to reflect that his overall symptomatology has been of such severity as to result in occupational and social impairment with reduced reliability and productivity.  


As a final matter, as this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as described in detail above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for PTSD must be denied.

For the sake of economy, the Board will address the question of entitlement to an extraschedular disability rating in a common discussion below.

B.  Peripheral Neuropathy of the Extremities 

For historical purposes, the Veteran was originally granted service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, in a July 2004 rating decision.  A 10 percent disability evaluation was assigned to each of the four extremities, effective as of May 24, 2004.  In June 2005, the Veteran submitted a claim to VA, indicating that he would like to file for an increase in his service-connected peripheral neuropathy because he believed this condition had gotten worse.  The Veteran did not express disagreement with the July 2004 rating decision.  His claim for a higher disability rating was denied by the RO in the December 2005 rating decision currently on appeal.  VA received a timely notice of disagreement from the Veteran in January 2006, but the 10 percent disability evaluations were continued in an April 2006 statement of the case.  The Veteran appealed this decision to the Board in April 2006.  

A VA examination report dated June 2004 and prepared within the year prior to receipt of the Veteran's most recent claim reflects that the Veteran was describing numbness in the feet for the past year that extended into the ankles.  He also described some intermittent stiffness and pain in the ankles and feet.  He was capable of walking a mile before he became fatigued or light-headed.  Regarding the upper extremities, he described numbness in the fingers that caused trouble with buttoning cuffs and collars and dealing with coins.  He also had trouble with small shoe laces.  Examination revealed a normal gait and station with good heel/toe/tandem walk.  Cranial nerves were intact and motor strength was 5/5.  Muscle tone, bulk, coordination and dexterity were all normal.  Sensation was decreased to temperature in a stocking/glove distribution and vibration sense was mildly impaired at the ankles.  The Veteran was diagnosed with mild diabetic polyneuropathy with subjective sensory symptoms in all 4 extremities.  

A June 2005 VA outpatient treatment note indicates that the Veteran's pulses were moderately impaired.  However, sensation was abnormal using monofilament.  Another June 2005 record notes that monofilament testing revealed sensory loss in the lower extremities.  There was no evidence of foot deformity, however.  The Veteran also reported numbness in his fingers that had been radiating into the right arm for the past two months.  

A July 2005 VA examination note indicates that the Veteran's lower extremity numbness was now extending to just above the ankles.  He also reported pain in his heels when walking, but he walked several miles two to three times per week.  He also described a "funny feeling" in the fingers and reported that they were numb.  Examination revealed normal gait and station with good heel/toe/tandem walk.  There was mild subjective decrease to temperature sensation in a stocking-glove distribution.  There was also subjective decrease to vibration sense of mild degree in all 4 extremities.  Reflexes were noted as average to brisker than average, possibly but not necessarily indicative of disease.  The Veteran was diagnosed with subjective progression of his sensory loss.  However, he had normal sugars so this was not felt to be a progression of diabetic neuropathy.  It was noted that he needed nerve conduction velocity nuclear venograms (NCVs) for objective evidence of polyneuropathy.  


According to an August 2005 NCV, there was a normal motor conduction study.  However, sensory velocities were slightly slowed in the upper extremities and mildly slowed in the lower extremities.  There was electrophysiologic evidence of mild diabetic sensory polyneuropathy in all 4 extremities.  

Nerve conduction studies performed in February 2008 revealed prolonged left median sensory and motor distal latencies.  The left tibial compound muscle action potential was mildly low.  The left sural response was deemed to be normal.  These results were interpreted as electrophysiological evidence of a moderate left median neuropathy at the wrist.  It was also noted that there may be a very mild nonprogressive axonal peripheral neuropathy in the lower extremity.  An addendum indicates that there were increased left median distal motor and sensory latencies, but that conduction velocities were otherwise normal.  While the Veteran reported subjective sensory complaints and findings, there was no objective electrophysiologic evidence of diabetic polyneuropathy.  It was noted that the previously described slowing had resolved, suggesting a disappearance of possible previous abnormality or anomalously low values due to cold extremities.  Regardless, there was nothing to support a diagnosis of diabetic polyneuropathy.  

According to a December 2008 VA outpatient treatment record, the Veteran suffered from diabetes mellitus with peripheral neuropathy.  The Veteran was noted to have loss of protective sensation using monofilament with bilateral foot pain.  

The Veteran was most recently afforded a VA examination for his diabetic neuropathy of the extremities in July 2010.  The Veteran reported numbness to the knees with an ability to walk 1 to 1.5 miles on a treadmill.  He also reported numbness to the elbows with difficulty using buttons or laces.  Examination revealed a normal gait and station with good heel/toe/tandem walk.  Motor strength was 5/5 with poor effort and there was normal muscle tone, bulk, dexterity and coordination.  Sensation was intact to fine touch and position.  Vibration sense was subjectively mildly and symmetrically impaired at the ankles.  Reflexes were between low normal (somewhat diminished) and average (normal).  The examiner diagnosed the Veteran with mild incomplete subjective sensory loss in all four extremities.  However, it was noted that reflexes were well-preserved for diabetes.  It was noted that electrophysiology studies had been normal or mildly abnormal in the past.  The examiner indicated that the Veteran appeared to function quite well on examination with his minimal sensory loss despite his claims to the contrary.  NCVs were normal in the upper and lower extremities, but right ulnar F-wave was minimally delayed with right tibial F-wave being modestly delayed.  Left ulnar distal medial latency was slightly prolonged compared to the ulnar distal latency.  Needle examination revealed some mild chronic denervation change in the left first DI and there was electrophysiologic evidence of mild left carpal tunnel syndrome.  However, there was no motor or sensory deficit corresponding with this.  Finally, according to a February 2011 psychiatric treatment note, the Veteran was able to work out at his local gym two to three times per week and he was able to walk two miles daily.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for peripheral neuropathy of his upper and lower extremities, bilaterally.  The Board will first address the Veteran's claims of entitlement to disability evaluations in excess of 10 percent for peripheral neuropathy of the lower extremities, bilaterally.  Presently, the Veteran's peripheral neuropathy of the lower extremities is rated under Diagnostic Code 8620 for neuritis of the sciatic nerve.  Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved (sciatic in this case), with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Incomplete paralysis that is mild is rated as 10 percent disabling; a 20 percent disability evaluation is warranted for incomplete paralysis that is moderate; a 40 percent disability evaluation is warranted for incomplete paralysis that is moderately severe; and a 60 percent disability evaluation is warranted for incomplete paralysis that is severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all of the evidence to ensure that a decision is equitable and just.  38 C.F.R. § 4.6.  

The evidence reflects that muscle tone and motor strength of the lower extremities have consistently been found to be normal throughout the claims period.  The Veteran has also been found to have a normal gait and station throughout the claims period as well.  The Board recognizes that the Veteran has been found to suffer from sensory loss of the lower extremities.  However, this has been repeatedly described as mild or minimal.  Sensation was also found to be intact to fine touch and position upon examination in July 2010, demonstrating that his sensory loss is incomplete.  Reflexes have also been maintained, with the July 2010 VA examiner specifically noting that reflexes were well-preserved for an individual with diabetes.  A February 2008 record also notes that testing revealed nothing to support a diagnosis of diabetic polyneuropathy, demonstrating the intermittent nature of the Veteran's symptomatology.  Finally, the July 2010 VA examiner opined that the Veteran appeared to function quite well on examination with what was described as "minimal" sensory loss.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent for his peripheral neuropathy of the lower extremities.  However, he has not provided VA with any actual statement or evidence of how his symptomatology is more severe.  A review of all of the evidence of record demonstrates that the Veteran has been able to walk significant distances without an impaired gait.  The Veteran also noted upon treatment in February 2011 that he walked two miles with co-workers on a daily basis and that he worked out at the gym several times per week.  Therefore, when viewed in its entirety, the preponderance of the evidence of record demonstrates that the Veteran's peripheral neuropathy of the lower extremities is more properly characterized as "mild" rather than as "moderate."  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to disability evaluations in excess of 10 percent for peripheral neuropathy of the upper extremities, bilaterally.  The Veteran's upper extremities are rated under Diagnostic Code 8515.  Under this code, incomplete paralysis of the median nerve that is mild is rated as 10 percent disabling; incomplete paralysis that is moderate is rated as 30 percent disabling; incomplete paralysis that is severe is rated as 50 percent disabling; and complete paralysis is rated as 70 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

In June 2004, the Veteran reported numbness in his fingers that presented problems with activities such as buttoning his cuffs.  Cranial nerves were found to be intact, however, and the Veteran was diagnosed with mild polyneuropathy with only subjective sensory symptoms.  Motor strength, muscle tone, coordination and dexterity have consistently been found to be normal throughout the claims period as well.  While an August 2005 NCV was interpreted to revealed electrophysiologic evidence of mild diabetic sensory polyneuropathy, a subsequent study performed in February 2008 revealed nothing to support a diagnosis of diabetic polyneuropathy, demonstrating the intermittent nature of the Veteran's symptomatology.  Sensation was also deemed to be intact to fine touch and position upon examination in July 2010, demonstrating the incomplete nature of the Veteran's subjective sensory loss.  The July 2010 VA examiner also concluded that reflexes were well-preserved for a person with diabetes.  

The Board recognizes that the Veteran believes he is entitled to disability evaluations in excess of 10 percent for his peripheral neuropathy of the upper extremities.  However, the Veteran has not provided VA with any statements or evidence suggesting how his overall disability is more than 10 percent disabling.  In addition, the July 2010 VA examiner specifically concluded that the Veteran was able to function quite well despite his minimal sensory loss.  Finally, the record reflects that the Veteran is still fully capable of performing activities such as going to the gym.  As such, the Veteran's peripheral neuropathy of the upper extremities, bilaterally, is more appropriately characterized as "mild" rather than as "moderate."  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to disability evaluations in excess of 10 percent for peripheral neuropathy of the upper and lower extremities, bilaterally, must be denied. 

For the sake of economy, the Board will address the question of entitlement to an extraschedular disability rating in a common discussion below.
C.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to extraschedular ratings.  The Veteran's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected PTSD and peripheral neuropathy and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD or peripheral neuropathy of the bilateral upper and lower extremities.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's PTSD or peripheral neuropathy present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).


ORDER

An initial disability evaluation in excess of 30 percent for PTSD is denied.  

A disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.  

A disability evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

A disability evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.  

A disability evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.  


____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


